1    PAUL L. REIN, Esq. (SBN 43053)
     AARON M. CLEFTON, Esq. (SBN 318680)
2    REIN & CLEFTON, Attorneys at Law
     200 Lakeside Drive, Suite A
3    Oakland, CA 94612
     Telephone: 510/832-5001
4    Facsimile:    510/832-4787
     info@reincleftonlaw.com
5
     STEVEN L. DERBY, ESQ. (SBN 148372)
6    DERBY, McGUINNESS & GOLDSMITH, LLP
     300 Lakeside Drive, Suite 1000
7    Oakland, CA 94612
     Tel. (510) 987-8778
8    Fax (510) 359-4419
     info@dmglawfirm.com
9
     Attorneys for Plaintiffs
10   ODIS MARTIN and LORETHA MARTIN
11   * Defendants and their counsel listed after the caption.
12
                                      UNITED STATES DISTRICT COURT
13
                                  NORTHERN DISTRICT OF CALIFORNIA
14
      ODIS MARTIN and LORETHA
15    MARTIN,                                                CASE NO. 3:16-cv-04103 EDL
                                                             Civil Rights
16             Plaintiffs,
17                                                          STIPULATION AND [PROPOSED] ORDER FOR
      v.                                                    DISMISSAL WITH PREJUDICE
18    DIVA HOSPITALITY GROUP, INC. dba
      HILTON GARDEN INN; HILTON INNS,
19    INC. HILTON WORLDWIDE, INC.; and
      DOES 1-20, INCLUSIVE,
20
               Defendants.
21

22

23   W. Patrick Kelley, Sr. Esq.
     at Oso Boots Corner
24   230 S. Shepard Street, Suite F
     Sonora, CA 95370
25   Phone: (650) 327-4366
     Email: pat@wpkelleysr.com
26   CSBN: 104581

27   Attorney for Defendants
     Diva Hospitality Group, Inc. dba Hilton Garden Inn;
28   Hilton Inns, Inc.; and Hilton Worldwide, Inc.

                                                            1
     STIP TO DISMISS
     CASE NO. 3:16-cv-04103 EDL                    C:\SVR\Cases\HILTON (Livermore)\Pleadings\2019 02 06 stip to dismissl.docx
1                                         STIPULATION

2             Plaintiffs ODIS MARTIN and LORETHA MARTIN (“Plaintiffs”) and Defendants DIVA

3    HOSPITALITY GROUP, INC. DBA HILTON GARDEN INN; HILTON INNS, INC.; and

4    HILTON WORLDWIDE, INC. (“Defendants”) hereby stipulate and request pursuant to

5    FRCP Rule 41(a) that the Court order that all of Plaintiff’s claims in this action

6    against all Defendants be dismissed with prejudice, subject to the Court retaining

7    jurisdiction to enforce the terms of the Consent Decree. Dkt. No. 25.

8     Date: February 11, 2019                REIN & CLEFTON
9
                                             By     /s/ Aaron M. Clefton
10                                           AARON M. CLEFTON, ESQ.
                                             Attorneys for Plaintiffs
11                                           ODIS MARTIN and LORETHA MARTIN
12

13    Date: February 11, 2019                DERBY, McGUINNESS & GOLDSMITH, LLP
14

15                                           By:    /s/ Steven L. Derby
                                             STEVEN L. DERBY, ESQ.
16                                           Attorneys for Plaintiffs
                                             ODIS MARTIN and LORETHA MARTIN
17

18
      Date: February 11, 2019                W. PATRICK KELLEY, SR., ESQ
19

20
                                             By:    /s/ Patrick Kelley
21                                           W. PATRICK KELLEY, SR., ESQ
                                             Attorneys for Defendants
22                                           DIVA HOSPITALITY GROUP, INC. DBA HILTON
                                             GARDEN INN; HILTON INNS, INC.; and
23                                           HILTON WORLDWIDE, INC.
24

25

26

27

28

                                                       2
     STIP TO DISMISS
     CASE NO. 3:16-cv-04103 EDL               C:\SVR\Cases\HILTON (Livermore)\Pleadings\2019 02 06 stip to dismissl.docx
1                                         FILER’S ATTESTATION

2             Pursuant to Local Rule 5-1, I hereby attest that I, Aaron Clefton, attorney with Rein &

3    Clefton, received the concurrences of Steven Derby and Patrick Kelley in the filing of this

4    document.

5
                                                                   /s/ Aaron M. Clefton
6                                                                  Aaron M. Clefton
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                             3
     STIP TO DISMISS
     CASE NO. 3:16-cv-04103 EDL                     C:\SVR\Cases\HILTON (Livermore)\Pleadings\2019 02 06 stip to dismissl.docx
                                           [PROPOSED] ORDER
1
              Pursuant to the stipulation of the parties, and for good cause shown, IT IS SO ORDERED.
2

3

4           2/11
     Dated: _________, 2019
                                                  U.S. Magistrate Judge Elizabeth D. Laporte
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                           4
     STIP TO DISMISS
     CASE NO. 3:16-cv-04103 EDL                   C:\SVR\Cases\HILTON (Livermore)\Pleadings\2019 02 06 stip to dismissl.docx
